40 WALL STREET, 29 FLOOR a _
New York, New York 10005 . RR.
Tel: 212.423.0305

Fax: 212.423.0304 77

www.KerrLLP.com

WILLIAM B, KERR

December 17, 2019

VIA ECF

Honorable Ronnie Abrams
US, District Judge

United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, New York 10007

 

 

 

 

 

 

 

Re: Klein v, Aicher, 1:19-cy-09172 (RA)

 

 

Your Honor:

I represent the Plaintiff Refael Klein in the above-referenced matter.

Per Your Honor’s Endorsed Order dated December 16, 2019, this letter is submitted by
the parties to clarify the parties’ request to adjourn the initial status conference originally
scheduled for December 20, 2019 at 11:15 a.m. The parties jointly request that the initial status
conference be stayed pending the Court’s resolution of Defendant Stacey R.B. Aicher’s
anticipated motion to dismiss.

There have been no prior requests for adjournment or extension of time.

Respectfully Submitted,

William B. Kerr

cc: Defendant’s Counsel of Record
(Via ECF)

 

Application granied, The initial status conference is
adjourned sine die pending the Court's resolution of
Defendant's anticipated motion to dismiss.

fi

SO ORDERED.

Pe
te
U

 

fo
o

4 a

Ronnie Abrams;US.D.J.
December 18, 2019

 

 

 

 

 

 

 
